Citation Nr: 1129517	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1947 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that denied compensation under 38 U.S.C. § 1151 for a right leg condition including the knee, nerve and ankle.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veteran was scheduled to testify before a Member of the Board in a hearing at the RO ("Travel Board" hearing) in April 2011.  Prior to the hearing he requested the scheduled hearing be cancelled because he was ill.  He subsequently requested that his hearing be rescheduled at a future date.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

The RO should schedule the Veteran for the desired Travel Board hearing in accordance with the Board's advancement of this appeal on the Board's docket.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


